Title: To Thomas Jefferson from Villedeuil, 2 July 1787
From: Villedeuil, Pierre Charles Laurent de
To: Jefferson, Thomas



Paris Le 2. Juillet 1787.

Je viens, Monsieur, de me faire rendre compte des motifs qui ont empêché les fermiers généraux d’exécuter les dispositions contenües dans la lettre que M. de Calonne vous a adressée le 22. 8bre. dernier.

J’ai été informé, Monsieur, que les fermiers généraux qui n’avoient pas eu connoissance dans le principe des dispositions de cette lettre, avoient reçu le premier Avril dernier l’ordre de s’y conformer et que le 5 du même mois ils avoient adressé à leurs directeurs et autres Employés dans les Ports du royaume des instructions pour ne percevoir sur les huilles et autres produits de la pêche américainne que les droits mentionnés dans la lettre de M. de Calonne.
J’aurai soin, Monsieur, de maintenir ces dispositions et de faire rendre justice aux Négociants de qui la ferme générale auroit pu éxiger de plus forts droits.
J’ai l’honneur d’être avec un très Sincère attachement, Monsieur, Votre très humble et très obéissant Serviteur,

de Villedeuil

